Hale, J.
(dissenting)—It does not appear to me that the deceased workman’s widow is, as the majority suggests, pursuing an unliquidated claim after her husband’s death. Her claim, as I see it, is about as liquidated as a claim can get. As I read this record, Harry J. Urban, before he died, had presented all of his evidence, made all of his arguments, and left nothing undone necessary to establish his right to a permanent partial disability award. That the board, in August, 1964, found he was legally entitled to the award in the amount of $875 for injuries sustained in August, 1962, in my opinion means that his right to the award vested in his lifetime—and he would have received it but for delays in administering the workman’s compensation act. His right having vested, it would ordinarily become a part of his estate subject to administration except that the legislature has provided a speedier and more efficient way to get the money to his family. Thus, the question, as I see it, is what happens to the money when, on appeal from an order of denial by the Department of Labor and Industries, the Board of Industrial Insurance Appeals orders a permanent partial disability award only to learn later that, in the meanwhile, the injured workman had died from causes not connected with the industrial injury? Does the award lapse, or should it go directly to the deceased workman’s widow or surviving children under RCW 51.32.040?
Harry J. Urban, an injured workman, died from causes unrelated to his industrial injury prior to an award for 10 per cent permanent partial disability granted him by the Board of Industrial Insurance Appeals. The board had granted the award without knowledge of the workman’s death .and, on the départment’s appeal, the superior court *792affirmed the award to his widow. The department appeals. I think a detailed chronology of events will make things clear. ■
Injured August 8, 1962, Mr. Urban timely filed an accident report with the Department of Labor and Industries alleging that he had sustained an industrial injury. The department considered the claim and on October 5, 1962, ordered it closed with no award for permanent disability. Mr. Urban, thereupon, on October 23, 1962, filed a notice of appeal with the Board of Industrial Insurance Appeals from the department’s order denying his claim.
Then, after the appeal had been filed with the board, the Department of Labor and Industries directed that its order of October 5, 1962, closing the claim without award, be held in abeyance pending further investigation. The Board of Industrial Insurance Appeals accordingly denied the appeal November 8, 1962, because it did not then have before it an appealable order.
Between November 8,1962, the date of the order of abeyance, and February 21, 1963, the department kept jurisdiction of Mr. Urban’s claim. On the latter date, it issued a new order, again closing Mr. Urban’s claim with no award for permanent partial disability, thus adhering to its first order on October 5, 1962. One week later, February 28, 1963, Mr. Urban filed a notice of appeal with the board; hearings were held; and all evidence was completed March 3,1964.
Nearly 2 months after the conclusion of the hearing on March 3, 1964, the board’s hearing examiner, pursuant to statute, prepared and entered a proposed decision and order on April 24, 1964, sustaining the department order of February 21, 1963, denying any award for permanent partial disability and closing the claim. Mr. Urban, May 5, 1964, filed with the board timely exception to the examiner’s proposed decision and order. Next day, .May 6, 1964, Mr. Urban died from causes unrelated to his injury, although neither the board nor the department learned of his death until November.
August 18,1964, unaware of Mr. Urban’s death, the board entered an order reversing the examiner’s proposed deci*793sion and order; it reversed the department’s orders of February 21,' 1963, and October 5, 1962, denying any permanent partial disability award; and it ruled that, by reason of an industrial injury sustained August 8, 1962, Harry J. Urban was entitled to a permanent partial disability award equal to 10 per cent of the maximum • allowable, for unspecified disabilities ($875). The department thereupon complied with the board’s order and implemented it on September. 28, 1964, by granting the 10 per cent award.
Thereafter, counsel notified the department on November 21, 1964, that Mr. Urban had died May 6, 1964, of causes unrelated to his industrial injury. The department canceled its order. granting the award, and the board denied an appeal therefrom. Claimant’s widow appealed to the superior court the board’s order denying the appeal.
Sitting without a jury, the superior court, made findings of fact and conclusions of law and filed a judgment reversing the board and in effect directed the department to pay to claimant’s widow, Roxy Urban, the, 10 per cent ($875) award. From this judgment, the department appeals, contending that claimant’s death from causes unrelated to the industrial injury cut off the surviving widow’s right .to the award because the claimant had not been awarded anything at the time of his death.
The department contends that, at the time of his death, claimant had received no award. The department says that the only determination of claimant’s rights prior to his death was an order of the Department of Labor and Industries closing his claim with no award whatever, and an order of the board’s hearing examiner sustaining the department’s ruling. It insists that, unless the claim for permanent partial disability has ripened into an award before death from extraneous causes occurs, the award will not survive or pass to the claimant’s widow. In my judgment, however, this position is untenable under the'express language of the pertinent statutes.
An analysis of RCW 51.32.040, first enacted in 1911, with no' proviso) for the disposition of workman’s awards io his *794surviving- widow or children, leads me to the conclusion that subsequent provisos were added by the legislature to cover the very predicament in which claimant’s widow is now caught.
As originally enacted, Laws of 1911, ch. 74, § 10, p. 364, was designed to keep all awards out of the reach of a workman’s creditors, and to prevent his assigning it. It stated:
No money paid or payable under this act out of the accident fund shall, prior to issuance and delivery of the warrant therefor, be capable of being assigned, charged, nor ever be taken in execution or attached or garnished, nor shall the same pass to any other person by operation of law. Any such assignment or charge shall be void.
In Ray v. Industrial Ins. Comm’n, 99 Wash. 176, 168 Pac. 1121 (1917), where the workman died before the warrant for his award issued, leaving no widow or children surviving him, this court held that the award did not pass to his administrator as an asset of his estate. The essence of that decision was, of course, to give effect to the statute and to preclude the award, as the statute then said, from passing “to any other person hy operation of law.” (Italics mine.)
We said:
The deceased left no heirs and no estate, other than his claim against the insurance fund; however, there are outstanding debts amounting approximately to $400.
Following Ray, there came before this court on a similar point Zahler v. Department of Labor & Indus., 125 Wash. 410, 217 Pac. 55 (1923), where the department made an award for permanent partial disability compensation to the claimant workman, but the warrant in payment therefor had not been issued when he died. We said then, in denying the widow’s claim to this award, that the right to that award did not survive to the widow.
After these decisions, however, the legislature enacted the following provisos to RCW 51.32.040, which I think are controlling in the instant case:
Provided, That if any workman suffers a permanent partial injury, and dies from some other cause than the *795accident which produced such injury before he shall have received payment of his award for such permanent partial injury, or if any workman suffers any other injury and dies from some other cause than the accident which produced such injury before he shall have received payment of any monthly installment covering any period of time prior to his death, the amount of such permanent partial award, or of such monthly payment or both, shall be paid to his widow, if he leaves a widow, or to his child or children if he leaves a child or .children and does not leave a widow: Provided further, That, if any workman suffers an injury and dies therefrom before he shall have received payment of any monthly installment covering time loss for any period of time prior to his death, the amount of such monthly payment shall be paid to his widow, if he leaves a widow, or to his child or children, if he leaves a child or children and does not leave a widow
(Italics mine.)
Thus, having already in 1911 immunized the workman’s award from attachments, garnishments or assignments, the legislature enacted the foregoing provisos to ROW 51.32.040 as a simple method of getting the money to the workman’s widow or children by the quickest and most direct means and at a time of their apparent greatest need.
I have no difficulty understanding the foregoing statutory provisions nor in ascertaining what the legislature meant by them for the language is clear and precise. Indeed, one would be hard put to express the idea with greater clarity. I think it quite clear that the legislature intended that the award to an injured workman who dies before delivery of the award should go directly to his widow or dependent children and does not survive, to his personal representatives for the benefit of creditors, heirs or emancipated children. In re Cassel, 63 Wn.2d 751, 388 P.2d 952 (1964).
Similarly, Lightle v. Department of Labor & Indus., 68 Wn.2d 507, 413 P.2d 814 (1966), seems to rest ón a rationale of controlling authority in the instant case. There, the husband, . injured in the course of his employment, claimed time loss under the Industrial Insurance Act. The department, by order of its hearing examiner, rejected the claim *796and claimant filed ..exceptions to the examiner’s order and report. Before the board acted upon the exceptions, however, claimant died, and the board thereupon dismissed the appeal on the ground that the timé loss claim abated with claimant’s death. On eventual appeal to this court, we held •that, under RCW 51.32.040, supra, and the proviso pertaining to time loss, the widow was entitled to pursue her husband’s unliquidated claim for time loss compensation. Alluding directly to the time loss proviso of that statute—a kindred, proviso to the proviso pertaining to permanent partial disability in the same section—we said that “Under the statute, the-, widow is the real party in interest” and held that the amount of the award should be paid directly to her.' ' '
Again, as in Lightle, I would say that thé widow is the real party in interest and that the statute directs that the award be paid directly to her. Thus, where a workman dies before he shall have received payment,of an award due him by virtue, of a claim regularly made prior to his death, the award under the amendatory provisos to RCW 51.32.040 should be paid diréctly to his widow or dependent children in accordance with statute.
I thus dissent becausé I believe the majority opinion rims directly counter to the intention and language of the, statute it purports-to construe. I see no escape from thé conclusion that the statute méans exactly what it says: When a workman, entitled to' á partial disability award, dies before delivery of the warrant, the money shall be paid directly to Inis widow. Obviously the legislature intended to bypass the delays and expenses of probate and get the money to the widow quickly at a time when presumably she would need it most.
The statute and case law, I think, expressly meet the instant situation and I would hold that the award should go directly to the-widow.
•' Hunter, C. J., Finléy and Rosellinl, JJ., concur with Hale, J. -